Filed 4/27/21 P. v. Preciado CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F080449
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. VCF350822)
                    v.

    ALEJANDRO ROMO PRECIADO,                                                              OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Tulare County. Nathan G.
Leedy, Judge.
         William D. Farber, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.


                                                        -ooOoo-




*        Before Poochigian, Acting P.J., Franson, J. and Smith, J.
       Appointed counsel for appellant Alejandro Romo Preciado asked this court to
review the record to determine whether there are any arguable issues on appeal. (People
v. Wende (1979) 25 Cal.3d 436.) Preciado was advised of his right to file a supplemental
brief within 30 days of the date of filing of the opening brief. This court did not receive a
supplemental brief from him. Finding no arguable error that would result in a disposition
more favorable to Preciado, we affirm.
                                     BACKGROUND
       On May 5, 2017, the Tulare County District Attorney’s Office filed a criminal
complaint charging Preciado with one count of vehicular manslaughter while intoxicated
without gross negligence. (Pen. Code,1 § 191.5, subd. (b).)
       On October 24, 2019, the trial court indicated a sentencing lid of two years in state
prison. Preciado entered a plea of no contest to the charged offense of vehicular
manslaughter without gross negligence (§ 191.5, subd. (b)) pursuant to People v. West
(1970) 3 Cal.3d 595.
       On December 12, 2019, after consideration of the probation officer’s report, the
trial court sentenced Preciado to a state prison term of two years. In addition, the court
imposed various fines and fees.
       On December 12, 2019, Preciado filed a timely notice of appeal.
       After reviewing the record, we find no arguable error on appeal that would result
in a disposition more favorable to Preciado.
                                      DISPOSITION
       The judgment of conviction is affirmed.




1      All further undefined statutory citations are to the Penal Code unless otherwise
indicated.


                                               2.